FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2013 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS Item 1 Translation of letter to the Buenos Aires Stock Exchange dated March 26, 2013 Item 1 TRANSLATION Autonomous City of Buenos Aires, March 26, 2013 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Re: YPF S.A. enters into an agreement with Dow Argentina The purpose of this letter is to comply with the requirements of Section 23 of the Regulations of the Buenos Aires Stock Exchange. To that end, please be advised that, on the date hereof, YPF S.A. (“YPF”) has entered into a Memorandum of Understanding (the “Agreement”) with PBB Polisur S.A., a company owned by Dow Argentina (“Dow”), whereby YPF grants Dow, effective as of the date hereof, the exclusive right to negotiate the final terms and conditions under which YPF would assign 50% of its interest in the “El Orejano” area, which comprises a total area of 41 km2 (10,131 acres) in the province of Neuquén (see map attached).Initially, the commitment would be for the development of the first shale gas pilot project in Argentina. YPF started up in the “El Orejano” area its first shale gas well from Vaca Muerta, the production of which YPF turned over to the central system. Yours faithfully, Gabriel E. Abalos Market Relations Officer YPF S.A. TRANSLATION Annex 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date: March 26, 2013 By: /s/ Gabriel E. Abalos Name: Title: Gabriel E. Abalos Market Relations Officer
